PER CURIAM.
Rodney Victor Harris appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny Harris’s motions to stay and to submit circuit court transcripts and all motions set forth therein, and we dismiss the appeal on the reasoning of the district court. See Harris v. Spears, No. CA-03-562-7 (W.D.Va. Nov. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED